



109 HR 2122 IH: Pregnancy Discrimination Act


U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	

		I

		109th CONGRESS

		1st Session

		H. R. 2122

		IN THE HOUSE OF REPRESENTATIVES

		

			May 5, 2005

			Mrs. Maloney (for

			 herself, Ms. Lee,

			 Mr. Wexler,

			 Mr. Schiff,

			 Ms. Woolsey,

			 Mr. Sanders,

			 Mr. Miller of North Carolina,

			 Mr. Payne,

			 Ms. Jackson-Lee of Texas,

			 Mr. Kildee,

			 Ms. Roybal-Allard,

			 Mr. Conyers,

			 Mr. Shays,

			 Mr. Owens,

			 Mr. Crowley, and

			 Mr. McGovern) introduced the following

			 bill; which was referred to the Committee

			 on Ways and Means, and in addition to the Committees on

			 Energy and Commerce and

			 Education and the

			 Workforce, for a period to be subsequently determined by the

			 Speaker, in each case for consideration of such provisions as fall within the

			 jurisdiction of the committee concerned

		

		A BILL

		To amend the Civil Rights Act of 1964 to protect

		  breastfeeding by new mothers; to provide for a performance standard for breast

		  pumps; and to provide tax incentives to encourage

		  breastfeeding.

	

	

		1.Short titleThis Act may be cited as the

			 Pregnancy Discrimination Act

			 Amendments of 2005.

		IAmendment to the

			 Civil Rights Act of 1964

			101.Short

			 titleThis title may be cited

			 as the Pregnancy Discrimination Act Amendments of 2005.

			102.Findings;

			 purposes

				(a)FindingsCongress

			 finds the following:

					(1)Women with infants

			 and toddlers are a rapidly growing segment of the labor force today.

					(2)Statistical

			 surveys of families show that over 50 percent of mothers with children less

			 than 1 year of age are in the labor force.

					(3)The American

			 Academy of Pediatrics recommends that mothers breastfeed exclusively for six

			 months but continuing for at least the 1st year of a child’s life and that

			 arrangements be made to allow a mother’s expressing of milk if mother and child

			 must separate.

					(4)Research studies

			 show that children who are not breastfed have higher rates of mortality,

			 meningitis, some types of cancers, asthma and other respiratory illnesses,

			 bacterial and viral infections, diarrhoeal diseases, ear infections, allergies,

			 and obesity.

					(5)Research studies

			 have also shown that breastmilk and breastfeeding have protective effects

			 against the development of a number of chronic diseases, including juvenile

			 diabetes, lymphomas, Crohn’s disease, celiac disease, some chronic liver

			 diseases, and ulcerative colitis.

					(6)Maternal benefits

			 of breastfeeding include a reduced risk for postpartum hemorrhage and decreased

			 risk for developing osteoporosis, ovarian cancer, and premenopausal breast

			 cancer.

					(7)The health

			 benefits to children from breastfeeding translate into a threefold decrease in

			 parental absenteeism due to infant illness.

					(8)Congress intended

			 to include breastfeeding and expressing breast milk as protected conduct under

			 the amendment made by the Pregnancy Discrimination Act of 1978 to title VII of

			 the Civil Rights Act of 1964.

					(9)Although title VII

			 of the Civil Rights Act of 1964, as

			 so amended, applies with respect to pregnancy, childbirth, or related

			 medical conditions, a few courts have failed to reach the conclusion

			 that breastfeeding and expressing breast milk in the workplace are covered by

			 such title.

					(b)PurposesThe

			 purposes of this title are—

					(1)to promote the

			 health and well-being of infants whose mothers return to the workplace after

			 childbirth, and

					(2)to clarify that

			 breastfeeding and expressing breast milk in the workplace are protected conduct

			 under the amendment made by the Pregnancy Discrimination Act of 1978 to title

			 VII of the Civil Rights Act of

			 1964.

					103.Amendment to

			 title VII of the Civil Rights Act of

			 1964Section 701(k)

			 of the Civil Rights Act of 1964 (42

			 U.S.C. 2000e(k)) is amended—

				(1)by inserting

			 (including lactation) after childbirth,

			 and

				(2)by adding at the

			 end the following: For purposes of this subsection, the term

			 lactation means a condition that may result in the feeding of a

			 child directly from the breast or the expressing of milk from the

			 breast..

				IICredit

			 for employer expenses for providing appropriate environment on business

			 premises for employed mothers to breastfeed or express milk for their

			 children

			201.Allowance of

			 credit for employer expenses for providing appropriate environment on business

			 premises for employed mothers to breastfeed or express milk for their

			 children

				(a)In

			 generalSubpart D of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to business related credits) is amended

			 by adding at the end the following new section:

					

						45I.Credit for

				employer expenses incurred to facilitate employed mothers who breastfeed or

				express milk for their children

							(a)In

				generalFor purposes of section 38, the breastfeeding promotion

				and support credit determined under this section for the taxable year is an

				amount equal to 50 percent of the qualified breastfeeding promotion and support

				expenditures of the taxpayer for such taxable year.

							(b)Dollar

				limitationThe credit allowable under subsection (a) for any

				taxable year shall not exceed $10,000.

							(c)Qualified

				breastfeeding promotion and support expenditureFor purposes of

				this section—

								(1)In

				generalThe term qualified breastfeeding promotion and

				support expenditure means any amount paid or incurred in connection with

				a trade or business of the taxpayer—

									(A)for breast pumps

				and other equipment specially designed to assist mothers who are employees of

				the taxpayer to breastfeed or express milk for their children but only if such

				pumps and equipment meet such standards (if any) prescribed by the Secretary of

				Health and Human Services, and

									(B)for consultation

				services to the taxpayer or employees of the taxpayer relating to

				breastfeeding.

									(2)Costs of other

				exclusive use property includedSuch term includes any amount

				paid or incurred for the acquisition or lease of tangible personal property

				(not described in paragraph (1)(A)) which is exclusively used by mothers who

				are employees of the taxpayer to breastfeed or express milk for their children

				unless such property is located in any residence of the taxpayer or any

				employee of the taxpayer.

								(d)Recapture of

				credit

								(1)In

				generalIf, during any taxable year, any property for which a

				credit was allowed under this section is disposed of or otherwise ceases to be

				used by the taxpayer as required by this section, then the tax of the taxpayer

				under this chapter for such taxable year shall be increased by an amount equal

				to the recapture percentage of the aggregate decrease in the credits allowed

				under section 38 for all prior taxable years which would have resulted solely

				from reducing to zero any credit determined under this section with respect to

				such property. The preceding sentence shall not apply to property leased to the

				taxpayer.

								(2)Recapture

				percentageFor purposes of this subsection, the recapture

				percentage shall be determined in accordance with the following table:

									

										

											

												If the

						recapture event occurs in:The recapture percentage is:

												

											

											

												Year 1100

												

												Year 260

												

												Year 330

												

												Year 4 or thereafter0.

												

											

										

									

									The

				references to years in the preceding table are references to the consecutive

				taxable years beginning with the taxable year in which the property is placed

				in service by the taxpayer as year 1.(3)Certain rules to

				applyRules similar to the rules of paragraphs (3) and (4), and

				subparagraphs (B) and (C) of paragraph (5), of section 50(a) shall apply for

				purposes of this subsection.

								(e)Special

				rulesFor purposes of this section—

								(1)Aggregation

				rulesFor purposes of subsection (b), all persons which are

				treated as a single employer under subsection (a) or (b) of section 52 shall be

				treated as a single taxpayer, and the dollar amount contained in such

				subsection shall be allocated among such persons under regulations prescribed

				by the Secretary.

								(2)Reduction in

				basisRules similar to the rules of paragraphs (1) and (2) of

				section 50(c), and section 1016(a)(19), shall apply with respect to property

				for which a credit is determined under this section.

								(3)Other deductions

				and creditsNo deduction or credit shall be allowed under any

				other provision of this chapter with respect to any expenditure for which a

				credit is determined under this

				section.

								.

				(b)Conforming

			 amendments

					(1)Section 38(b) of

			 such Code is amended by striking plus at the end of paragraph

			 (18), by striking the period at the end of paragraph (19) and inserting

			 , plus, and by adding at the end the following new

			 paragraph:

						

							(20)the breastfeeding

				promotion and support credit determined under section

				45I(a).

							.

					(2)The table of

			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is

			 amended by adding at the end the following new item:

						

							

								Sec. 45I. Credit for employer expenses

				incurred to facilitate employed mothers who breastfeed or express milk for

				their

				children

							

							.

					(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2004.

				IIISafe and

			 effective breast pumps

			301.Short

			 titleThis title may be cited

			 as the Safe and Effective Breast Pumps Act.

			302.Breast

			 pumps

				(a)Performance

			 standardsThe Secretary of Health and Human Services shall take

			 such action as may be appropriate to put into effect a performance standard for

			 breast pumps irrespective of the class to which the breast pumps have been

			 classified under section 513 of the Federal

			 Food, Drug, and Cosmetic Act (21 U.S.C. 360c). In establishing such

			 standard, the Secretary shall identify those pumps appropriate for use on a

			 regular basis in a place of employment based on the efficiency and

			 effectiveness of the pump and on sanitation factors related to communal use.

			 Action to put into effect a performance standard shall be taken within one year

			 of the date of the enactment of this Act.

				(b)Compliance

			 policy guideThe Secretary of Health and Human Services, acting

			 through the Commissioner of Food and Drugs, shall issue a compliance policy

			 guide which will assure that women who want to breastfeed a child are given

			 full and complete information respecting breast pumps.

				IVDefinition of

			 medical care in Internal Revenue Code expanded to include breastfeeding

			 equipment and services

			401.Definition of

			 medical care expanded to include breastfeeding equipment and services

				(a)In

			 generalParagraph (1) of section 213(d) of the Internal Revenue

			 Code of 1986 (defining medical care) is amended by striking or

			 at the end of subparagraph (C), by striking the period at the end of

			 subparagraph (D) and inserting , or, and by inserting after

			 subparagraph (D) the following:

					

						(E)qualified

				breastfeeding equipment and

				services.

						.

				(b)Qualified

			 breastfeeding equipment and servicesSubsection (d) of section

			 213 of such Code (relating to definitions) is amended by adding at the end the

			 following new paragraph:

					

						(12)Qualified

				breastfeeding equipment and servicesFor purposes of paragraph

				(1)(E), the term qualified breastfeeding equipment and services

				means—

							(A)breast pumps and

				other equipment specially designed to assist a mother to breastfeed or express

				milk for her child but only if such pumps and equipment meet such standards (if

				any) prescribed by the Secretary of Health and Human Services, and

							(B)consultation

				services relating to

				breastfeeding.

							.

				(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2004.

				

